By the Court,
Copeland, J.
This was an action of debt, originally commenced before a Justice of the Peace. The record shows that on the 21st day of January, A. D. 1854, the defendants in error, who were plaintifis below, recovered a judgment against the plaintiff in error before a justice, for the sum of forty-four dollars and thirty-seven cents, debt, and one dollar and fifty-four cents, costs of suit; and that on the same day a stay of execution on such judgment, duly approved, was filed with the justice. That on the 31st day of January following, this action was commenced before another Justice of the Peace, on the said judgment, where execution had thus been stayed. In this action also, the plaintiff recovered judgment before the justice,' and the defendant appealed to the Circuit Court, where, upon a trial before the Judge without a jury, the plaintiff again prevailed; whereupon the cause was removed to this Court, .for the determination of the following question: Does an action lie on a judgment recovered before a Justice of the Peace, immediately on its rendition, though execution be stayed by the statute? To this question, an affirmative answer must be given. Our statute -does not negative the common law right, immediately to bring an action of debt on a judgment, but simply provides for the stay of execution.
We are, therefore, of opinion that the judgment of the Circuit Court ought-to be affirmed.
Let it be certified accordingly.
Douglass, J., dissented.